Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference numeral 52 mentioned in line 10 paragraph [0027] and the reference numeral 26 mention in line 4 of paragraph [0028] are not found in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In line 11 of paragraph [0027] –to—should be inserted after “52”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 7 and 9 “extends” should be changed to –extend--.
Claim 2 is objected to because of the following informalities:  In line 4 –said—should be inserted after “with”.  
Claim 7 is objected to because of the following informalities:  In line 3 “extending” should be changed to –extend and in lines 6 and 8 “extends” changed to –extend--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the aligned aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (CA 2,271,711) in view of Hodjat (KR 20070120194 A).
Harvey shows a split drive sprocket assembly 10 having a first sprocket portion 12 and a second sprocket portion 14 configured to be joined along an opposing mating surface so as to form a cylindrical sprocket body, a series of teeth 20 extending radially from a circumferential end of the sprocket portions 12 and 14 with the sprocket portions configured to engage with a belt.  Not shown are should portions arranged on the sprocket portions.  However, shown by Hodjat is a toothed sprocket 10 having just such a shoulder 13 (see Figure 3).  To include such a shoulder onto Harvey’s sprocket would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as such shoulders are well known and conventional in order to guide an align a belt as it is driven by a sprocket.
Re claim 2, shown is a recess 24 which receives a protrusion 24 in order to join halves 12 and 14 together.
Re claim 3, Figures 5 and 6 of Harvey show the use of fasteners 52 for joining halves 12 and 14 together.
Re claim 4, the first and second portions 12 and 14 mate together to form a sprocket 10.
Re claim 5, the shoulder 13 of Hodjat extends from an end face of sprocket 100.
Re claim 6, the sprocket portions 12 and 14 are semi-circular cylindrical bodies.
Re claim 7, the joined first and second sprocket portions form a sprocket body 10 having a series of teeth 20 and the teeth apply rotational torque to a belt with the shoulders of Hodjat providing an overlap.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       09/27/2022